 



Exhibit 10.3
THE WASHINGTON POST COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Originally Effective as of January 1, 1989)
Amended and Restated December, 2007 Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



THE WASHINGTON POST COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     Section 1. Purpose. The Washington Post Company Supplemental Executive
Retirement Plan (the “Plan”) is an unfunded plan established for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, as referred to in Sections 201(a)(2), 301(a)(3) and
401(a)(1) of ERISA, in order to induce employees of outstanding ability to join
or continue in the employ of the Company or an Affiliate of the Company and to
increase their efforts for its welfare by providing them with supplemental
benefits notwithstanding the limitations imposed by the Internal Revenue Code on
retirement and other benefits from tax qualified plans.
     This Plan is strictly a voluntary undertaking on the part of the Company
and shall not be deemed to constitute a contract of employment or part of a
contract between the Company and any employee or any employee of an Affiliate,
nor shall it be deemed to give any employee the right to be retained in the
employ of the Company or an Affiliate, as the case be made, or to interfere with
the right of the Company or an Affiliate, as the case may be, to discharge any
employee at any time, nor shall this Plan interfere with the right of the
Company or an Affiliate, as the case may be, to establish the terms and
conditions of employment of any employee.
     Benefits under this Plan shall be payable solely from the general assets of
the Company and participants herein shall not be entitled to look to any source
for payment of such benefits other than the general assets of the Company.
     The Plan is hereby amended and restated for the purpose of complying with §
409A of the Internal Revenue Code (“§ 409A”). It is the intent of the Company
that all benefits under the Plan shall either be exempt from § 409A or compliant
with § 409A, and any ambiguity under the Plan shall be interpreted, to the
extent possible, consistently with that objective. To the extent necessary to
comply with § 409A, the provisions of this restated document shall be effective
January 1, 2005. With respect to a Participant who terminated

1



--------------------------------------------------------------------------------



 



employment before January 1, 2005, any benefits payable hereunder shall be based
on the terms of the Plan in effect on such termination of employment, and not on
the terms of this amendment and restatement.
     Section 2. Definitions. As used in this Plan, the following words shall
have the following meanings:
     (a) “Actual Salary” means the regular basic compensation paid or payable to
an employee during a calendar year by the Company or an Affiliate (including
tax-deferred contributions, otherwise payable to an employee, elected by the
employee under any Savings Plan and including earnings not payable by
application of a salary reduction election made pursuant to Section 125 of the
Internal Revenue Code), but excluding any other items of compensation such as
(i) bonuses and commissions, (ii) overtime, (iii) transportation benefit plan
deferrals, (iv) compensation under the terms of the long-term component of the
Incentive Compensation Plan of the Company paid during such Plan Year,
(v) Workers’ Compensation, (vi) amounts paid by the Company for insurance,
retirement or other benefits, (vii) contributions or payments made by the
Company or an Affiliate (other than tax-deferred contributions elected by the
employee) under any Retirement Plan, any Savings Plan, this Plan or other
benefits, or (viii) dismissal or other payments made to an employee as a result
of termination of employment. The Actual Salary of an employee will include any
payment made under any short-term disability income plan of the Company or an
Affiliate.
     (b) “Affiliate” means any corporation (other than the Company) 50% or more
of the outstanding stock of which is directly or indirectly owned by the Company
and any unincorporated trade or business which is under common control with the
Company as determined in accordance with Section 414(c) of the Internal Revenue
Code and the regulations issued thereunder.
     (c) “Applicable Percentage” shall have the meaning set forth in Section 4.

2



--------------------------------------------------------------------------------



 



     (d) “Committee” means the Compensation Committee of the Board of Directors
of the Company.
     (e) “Company” means The Washington Post Company, a Delaware corporation,
and any successors in interest thereto. Where required by context the term
Company will include Affiliates.
     (f) “Compensation” means the Actual Salary of an employee plus, starting in
1988, bonuses awarded under the annual component of the Incentive Compensation
Plan of the Company during a calendar year by the Company or an Affiliate.
Bonuses (other than “Special Annual Incentive Awards”) awarded under the annual
component of the Incentive Compensation Plan of the Company will be considered
as part of Compensation for the year in which they are paid to the Employee, or
would otherwise be paid but for the Employee’s election to defer receipt of
payment under the Company’s Deferred Compensation Plan.
     (g) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (h) “Executive Participant” means an employee of the Company or an
Affiliate recommended by the Company’s senior management and designated a
participant in this Plan by the Committee, who is within the category of a
select group of management or highly compensated employees as referred to in
Sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA for any Plan Year and who
either holds or held the office of a Vice President of the Company or an
Affiliate or any office senior thereto or a position of equivalent
responsibility or importance, during the current Plan Year or the prior Plan
Year, and was covered under the Company’s long-term component of the Incentive
Compensation Plan or any successor programs. An Executive Participant shall be
designated as being eligible to participate in Section 3 benefits or Section 4
benefits or both as determined in the sole discretion of the Committee.
     (i) “415 Limitations” means Retirement Plan and Savings Plan provisions
adopted pursuant to Section 415 of the Internal Revenue Code to limit (i) annual

3



--------------------------------------------------------------------------------



 



Retirement Plan benefits pursuant to Section 415(b) thereof, and (ii) annual
additions to a Savings Plan pursuant to Section 415(c) thereof.
     (j) “401(a)(17) Limitations” means Retirement Plan and Savings Plan
provisions adopted pursuant to Section 401(a)(17) of the Internal Revenue Code
to limit earnings considered for purposes of computing Retirement Plan benefits
and Savings Plan contributions.
     (k) “Investment Election” means an election made by the Executive
Participant selecting the investment credit factor(s) that will be applicable to
the Executive Participant’s Supplemental Savings Account. The Committee shall
determine the manner in which Investment Elections may be made and the frequency
with which such elections may be prospectively changed.
     (l) “Kaplan Key Employee Participant” means an Executive Participant or a
Key Employee Participant with respect to such employee’s years of Service with
Kaplan, Inc. or an affiliate of Kaplan, Inc.
     (m) “Key Employee Participant” means an employee of the Company or an
Affiliate recommended by the Company’s senior management and designated a
participant in this Plan by the Committee, who is within the category of a
select group of management or highly compensated employees as referred to in
Sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA for any Plan Year and who
holds or held a key position during the current Plan Year or the prior Plan
Year. A Key Employee Participant shall be designated as being eligible to
participate in Section 3 benefits as determined in the sole discretion of the
Committee.
     (n) “Normal Retirement Date” means the first day of the calendar month
following the month in which a person’s 65th birthday occurs.
     (o) “Participant” means an Executive Participant or a Key Employee
Participant, as applicable.
     (p) “Plan Year” means the calendar year.

4



--------------------------------------------------------------------------------



 



     (q) “Retirement Plans” means The Retirement Plan for Washington Post
Companies, The Washington Post Washington-Baltimore Newspaper Guild Retirement
Income Plan and such other tax qualified, defined benefit retirement plans as
may be sponsored by the Company or its Affiliates and designated for inclusion
hereunder by the Committee.
     (r) “Savings Plan” means The Washington Post Tax Deferral and Savings Plan,
Post-Newsweek Stations, Inc. Tax Deferred Savings Plan, The Employees’ Savings
Plan of Newsweek, Inc., The Savings and Retirement Plan of Affiliated Post
Companies and such other tax qualified savings and profit-sharing plans as may
be sponsored by the Company or its Affiliates and designated for inclusion
hereunder by the Committee.
     (s) “Service” means the period of employment by the Company or an Affiliate
(excluding both service prior to the time an Affiliate became such and service
after the time an Affiliate is no longer such, except to the extent required by
Section 414(a) of the Code and the regulations promulgated thereunder).
     (t) “Supplemental Retirement Benefit” shall have the meaning set forth in
Section 3.
     (u) “Supplemental Retirement Benefit Cash Balance Account” means the
Supplemental Retirement Benefit applicable to a Participant who is covered by
the Cash Balance provisions of the Retirement Plan.
     (v) “Supplemental Basic Contributions,” “Supplemental Savings Account” and
“Supplemental Savings Award” shall have the meanings set forth in Section 4.
     (w) “Surviving Spouse” means the surviving husband or wife of an employee
of the Company or an Affiliate, who has been married to the employee throughout
the one-year period ending on the date of the death of such employee.
     (x) “Termination” (relating to termination of service or termination of
employment) shall mean a separation from service in accordance with § 409A and
the regulations thereunder. A separation from service will be deemed to occur at
any time that an employee and the Company reasonably anticipate that the bona
fide level of services the

5



--------------------------------------------------------------------------------



 



employee will perform (whether as an employee or an independent contractor) will
be permanently reduced to a level that is less than 50 percent of the average
level of bona fide services the employee performed during the immediately
preceding 36 months (or the entire period the employee has provided services if
the employee has been providing services to the employer less than 36 months).
     (y) “Vesting Year” means each calendar year in which a Participant has at
least 1,000 hours of Service with the Company or an Affiliate. Except as
provided for in the applicable schedule of the applicable Retirement Plan,
service with a predecessor company prior to becoming an Affiliate will not be
counted in calculating Vesting Years. In addition, a pro-rata portion of a year
shall be counted as a partial Vesting Year in the first and last year of service
to the extent such portion of the year is counted in the applicable schedule of
the applicable Retirement Plan.
     Section 3. Supplemental Retirement Benefits.
     (a) (i) Each designated person (other than a Kaplan Key Employee
Participant with respect to years of Service with Kaplan or a Kaplan affiliate),
who is an Executive Participant as of December 3, 1993, or becomes an Executive
Participant or a Key Employee Participant after December 3, 1993, for purposes
of being eligible to receive benefits under this Section and has ten or more
Vesting Years upon termination of Service and to whom benefits become payable
under any of the Retirement Plans, shall be paid a supplemental annual
retirement benefit (the “Supplemental Retirement Benefits”) under this Plan
equal in amount to the difference between (i) the aggregate annual benefits paid
to such person under the Retirement Plans and (ii) the aggregate annual benefits
that would be payable to such person under the Retirement Plans if the 415 and
401(a)(17) Limitations were not contained therein (the “Unrestricted Benefit”).
If such a Participant’s Surviving Spouse is entitled to and is receiving a
spouse’s benefit under any of the Retirement Plans, the Surviving Spouse shall
be paid a benefit hereunder equal to the difference between (i) the aggregate
spouse’s benefits payable to such Surviving Spouse under the Retirement Plans
and (ii) the aggregate spouse’s benefit that would be payable to

6



--------------------------------------------------------------------------------



 



such Surviving Spouse under the Retirement Plans if the 415 and 401(a)(17)
Limitations were not contained therein(the “Unrestricted Spouse’s Benefit”).
          (ii) Each designated person, who is a Kaplan Key Employee Participant
for purposes of being eligible to receive benefits under this Section and has
ten or more Vesting Years upon termination of Service and to whom benefits
become payable under any of the Retirement Plans, shall be paid a Supplemental
Retirement Benefit under this Plan for his or her years of Service with Kaplan
equal in amount to the difference between (i) the Unrestricted Benefit
calculated as if he or she were covered by the TWPC Retirement Benefit Schedule
of The Retirement Plan for Washington Post Companies during his or her years of
Service with Kaplan and (ii) the “Kaplan Qualified Benefit” which shall be the
aggregate annual benefit (payable in the form of a life annuity) related to his
or her years of Service with Kaplan payable to such person under the Kaplan Cash
Balance Retirement Benefits Schedule of The Retirement Plan for Washington Post
Companies. If such a Kaplan Key Employee Participant’s Surviving Spouse is
entitled to and is receiving a spouse’s benefit thereunder, the Surviving Spouse
shall be paid a benefit hereunder equal to the difference between (i) the
Unrestricted Spouse’s Benefit payable as if the Kaplan Key Employee Participant
had been covered under the TWPC Retirement Benefits Schedule to The Retirement
Plan for Washington Post Companies and (ii) the Kaplan Qualified Benefit, which
in this case shall be the aggregate spouse’s benefit payable in the form of a
life annuity to such Surviving Spouse under the Kaplan Cash Balance Retirement
Benefits Schedule of The Retirement Plan for Washington Post Companies.
          (iii) For purposes of calculating the Supplemental Retirement Benefit
or the Surviving Spouse’s benefit hereunder for (i) an Executive Participant or
the Surviving Spouse of an Executive Participant, or (ii) a Kaplan Key Employee
Participant or the Surviving Spouse of a Kaplan Key Employee Participant with
respect solely to years of Service at Kaplan, Inc. or any affiliate of Kaplan,
Inc., as the case may be, Compensation rather than Actual Salary will be used.

7



--------------------------------------------------------------------------------



 



     (b) (i) Except as provided below, the Supplemental Retirement Benefits
provided by this Plan shall be paid to the Participant (or to any beneficiary
designated by him or her in accordance with the Retirement Plans, or to his or
her Surviving Spouse if eligible for and receiving a spouse’s benefit under the
Retirement Plans) concurrently with the payment of the benefits payable under
the applicable Retirement Plan in which he or she was participating at the date
of termination and/or in which he or she had a vested right on such date and
shall be payable in the same form as such Retirement Plan benefits are being
paid thereunder.
          (ii) Notwithstanding the above, with respect to a Participant covered
by the Cash Balance Pension provisions of The Retirement Plan for Washington
Post Companies, the Kaplan Qualified Benefit or the Retirement Plan benefit, as
applicable (and the Unrestricted Benefit if the Participant is not a Kaplan Key
Employee), shall be a single life annuity that is actuarially equivalent to the
lump sum benefit payable in the Retirement Plan, with such actuarial equivalent
determined using the interest rate specified in § 417(e) of the Internal Revenue
Code (as determined in the Retirement Plan) plus 2%. In the event the
Supplemental Retirement Benefit commences prior to Normal Retirement Date or is
payable in a form other than an annuity for the life of the former employee
only, the Supplemental Retirement Benefit shall be actuarially adjusted in the
same manner as are benefits payable under the Retirement Plan in which he or she
was participating at the time of termination and/or in which he or she had a
vested right on such date. The Committee may, however, in its sole discretion
direct that the Supplemental Retirement Benefit payable with respect to a former
employee be paid as an actuarially equivalent single sum payment; provided, that
no such payment may be made prior to termination of Service or prior to the date
that benefits may become payable under any of the Retirement Plans, or after
January 1, 2005 and provided, further, that in determining actuarial equivalency
of a single sum payment in cash, there shall be used the same actuarial
assumptions as are applicable for the calculation of a single sum payment under
the applicable Retirement Plan. Further notwithstanding the above and except in
the case of a Kaplan Key Employee

8



--------------------------------------------------------------------------------



 



Participant, if a portion of the Participant’s benefit is determined in
accordance with the Cash Balance Pension provisions of The Retirement Plan for
Washington Post Companies, the benefits under the Supplemental Retirement Plan
(to the extent determined under such Cash Balance provisions) will also be
payable in a lump sum amount which shall be equal to his or her Supplemental
Benefit Cash Balance Account as of the date of the lump sum payment. A Kaplan
Key Employee Participant cannot receive the amount of his or her Supplemental
Benefit in a lump sum regardless of his or her election to receive a lump sum
payment in accordance with the Kaplan Cash Balance Retirement Benefits Schedule
of The Retirement Plan for Washington Post Companies.
          (iii) For purposes of the Supplemental Retirement Benefits provided by
this Plan to be paid to a Kaplan Key Employee Participant (or to his or her
Surviving Spouse if eligible for and receiving a spouse’s benefit under the
Retirement Plans) with respect to his or her years of Service with Kaplan, Inc.
or an affiliate of Kaplan, Inc., the Unrestricted Benefit or the Unrestricted
Spouse’s Benefit shall be calculated as an annuity. If a Kaplan Key Employee
Participant elects to receive a lump sum benefit from his or her Cash Balance
Account under The Retirement Plan for Washington Post Companies, then the
Supplemental Retirement Benefit for such Participant will be paid in the form of
a single life annuity beginning at the same time the payment is commenced under
The Retirement Plan for Washington Post Companies, but in no case prior to age
55.
          (iv) Notwithstanding the above, effective January 1, 2008 the
Supplemental Retirement Benefit shall be determined as if the benefit payable
under the Retirement Plans is payable as a life annuity and actually commences
on the “presumptive retirement date” which shall be the latest of the following
dates: (i) the first day of the month on or after the date the Participant
terminates employment; (ii) the first day of the month on or after the date the
Participant attains age 55; or (iii) January 1, 2008. The Supplemental
Retirement Benefit shall be determined as if it commenced on the presumptive
retirement date, but the first payment shall be made no earlier than the first
day of the seventh month following termination of employment (the “actual

9



--------------------------------------------------------------------------------



 



commencement date”), and on the actual commencement date, a number of monthly
payments shall be made equal to the number of months from the presumptive
retirement date to the actual commencement date, inclusive, with one monthly
payment made on the first day of each month thereafter. The Supplemental
Retirement Benefit shall be considered a series of separate payments for
purposes of § 409A. The Supplemental Retirement Benefit shall be payable in the
form of a life annuity, provided however that the Participant may elect, at any
time prior to the presumptive retirement date, to have the Supplemental
Retirement Benefit paid in the form of any other actuarially equivalent annuity
that is permitted under the terms of the Retirement Plans, but only if such
election is permitted by § 409A and the regulations thereunder.
     Section 4. Supplemental Savings Plan Benefits.
     (a) In the event that the Actual Salary of an Executive Participant
designated as eligible to receive benefits under this Section 4 for 1989 or any
subsequent Plan Year exceeds the 401(a)(17) Limitations for such Plan Year, such
Executive Participant shall be eligible to make additional salary reduction
contributions under this Plan and receive a Supplemental Savings Award under
this Plan for such Plan Year; provided, that such Executive Participant is then
participating in his or her employer’s Savings Plan and, as of the last day of
the prior Plan Year (and without regard to any subsequent election to the
contrary), has elected to make, for the Plan Year, (i) the maximum allowable
basic, matchable tax-deferred contributions to such Savings Plan and (ii) the
maximum allowable after-tax contributions which can result in a matching
employer contribution, as permitted under such Savings Plan, after taking into
account the application of the non-discrimination rules of Sections 401(k) and
(m) of the Internal Revenue Code for such Plan Year. In order to compute the
amount of such Supplemental Savings Award, a determination will be made of the
dollar amount of contributions the Executive Participant is able to make to his
or her employer’s Savings Plan which result in matching employer contributions
for such Executive Participant under the terms of such Savings Plan. This dollar
amount will then be expressed as a percentage (the “Applicable Percentage”) of
the

10



--------------------------------------------------------------------------------



 



amount of compensation which can be recognized for purposes of the Savings Plan
under Section 401(a)(17) of the Internal Revenue Code for the then-current Plan
Year. Prior to the beginning of each Plan Year, the Executive Participant will
be provided with the opportunity to elect to irrevocably defer under this Plan
the Applicable Percentage (or any whole lower percentage) of the Executive
Participant’s Actual Salary earned in excess of the 401(a)(17) Limitations for
such Plan Year. Such a salary reduction is referred to as a “Supplemental Basic
Contribution.” In the event that an Executive Participant elects to make a
Supplemental Basic Contribution under this Plan such individual will receive a
Supplemental Savings Award under this Plan in the form of (i) a matching
contribution equal to the product of the Executive Participant’s Supplemental
Basic Contribution times the matching employer contribution percentage under the
terms of the applicable Savings Plan and (ii) to the extent such Participant’s
employer makes an unmatched contribution to the applicable Savings Plan on
behalf of such Participant, a contribution equal to the difference between the
amount of such unmatched contribution actually made under such Savings Plan on
behalf of such Participant and the amount of such unmatched contribution such
Participant would have received under such Savings Plan if the 401(a)(17)
Limitations had not been in effect (the “Supplemental Savings Award”). The
Supplemental Savings Award for any Plan Year shall be made as of the first day
of the following year.
     (b) The amount of an Executive Participant’s supplemental savings plan
benefits under this Plan shall be the aggregate amount of the Supplemental
Savings Awards and the Supplemental Basic Contributions together with investment
credits accrued thereon (the “Supplemental Savings Account”). Investment credits
shall be credited on the amount of an Executive Participant’s Supplemental
Savings Account at the end of such Plan Year or on such other basis as may be
approved by the Committee in accordance with the Executive Participant’s
Investment Election.
     In the event an Executive Participant fails to complete a valid Investment
Election, his or her Supplemental Savings Account will be credited with the
investment credit

11



--------------------------------------------------------------------------------



 



amounts equivalent to the rates of return generated by the money market option
under the Company’s 401(k) plan.
     (c) The Compensation Committee shall establish the investment credit
factors that will be available in any Plan Year.
     (d) Supplemental Savings Awards and the investment credits thereon shall be
fully vested and, except as provided in Section 7 hereof, nonforfeitable.
     (e) No withdrawal of funds in an Executive Participant’s Supplemental
Savings Account for hardship or any other reason may be made while an Executive
Participant remains employed by the Company or an Affiliate. The Supplemental
Savings Account shall be paid in cash on the first day of the seventh month
following termination of Service.
     (f) An Executive Participant shall designate a beneficiary to receive the
unpaid portion of his or her Supplemental Savings Account in the event of his or
her death. The designation shall be made in a writing filed with the Committee
on a form approved by it and signed by the Executive Participant. If no
effective designation of beneficiary shall be on file with the Committee when
supplemental savings benefits would otherwise be distributable to a beneficiary,
then such benefits shall be distributed to the Surviving Spouse of the Executive
Participant or, if there is no Surviving Spouse, to his or her estate.
     (g) Special provisions for participants who are suspended in the Savings
Plans. This subsection shall apply only to an Executive Participant designated
as eligible to receive benefits under this Section 4 who is suspended in the
applicable Savings Plan for a portion of a Plan Year because the Executive
Participant has less than one year of service at the start of such Plan Year.
Such an Executive Participant shall be eligible to make salary reduction
contributions under this Plan and receive a Supplemental Savings Award under
this Plan for such Plan Year based on the Executive Participant’s entire Actual
Salary regardless of whether it exceeds the 401(a)(17) Limitations.
     Section 5. Funding. Benefits under this Plan shall not be funded in order
that the Plan may be exempt from the provisions of Parts 2, 3 and 4 of Title I
of ERISA. The

12



--------------------------------------------------------------------------------



 



Committee shall maintain records of Supplemental Savings Accounts and records
for the calculation of supplemental retirement benefits.
     Section 6. Administration. This Plan shall be administered by the
Committee. All decisions and interpretations of the Committee shall be
conclusive and binding on the Company, and the Participants. The Plan may be
amended or terminated by the Compensation Committee of the Board of Directors of
the Company at any time and any Participant may have his or her designation as
such terminated by the Committee at any time; provided, however, that no such
amendment or termination or change in designation shall deprive any Participant
of supplemental retirement or savings benefits accrued to the date of such
amendment or termination.
     Claims Procedure. If a Participant or Beneficiary (“Claimant”) has a
complaint about the Plan’s operation or about Plan benefits, the Claimant has
the right to have the complaint reviewed by the Committee. All complaints and
claims for benefits must be submitted in writing. All such complaints must be
submitted within the “applicable limitations period.” The “applicable
limitations period” is two years, beginning on the earlier of (i) the date on
which the payment was made, or (ii) for all other claims, the date on which the
action complained or grieved of occurred.
     If a Claimant has applied for a benefit under the Plan and that claim as
been denied, in whole or in part, the Claimant has the right to a review of the
denial.
     Within 60 days after a claim is received, the Claimant will be notified in
writing by the Committee of its decision. If special circumstances require an
extension of up to 60 additional days of time for processing, the Committee will
provide written notice of the extension prior to the expiration of the initial
60-day period. If the claim is denied or partially denied, the written notice
will outline:

  •   The specific reasons for the denial,

13



--------------------------------------------------------------------------------



 



  •   The provisions of the Plan on which the denial is based,     •   The
procedures for having the request reviewed, and     •   Additional information
needed to process the request and an explanation of why this information is
necessary.

     The Claimant may ask for a review of the denied request within 60 days
after receipt of the notice of denial. If an appeal is not filed within this
60-day period, an appeal cannot be filed at a later date, nor shall any other
remedy be available.
     To appeal a denial a Claimant must request a review by the Committee, or an
appeals committee appointed by the Committee. Any such request must be in
writing and include:

  •   The reasons that support the claim,     •   The reasons the claim should
not have been denied,     •   All written evidence that supports the claim, and
    •   Any other appropriate issues or comments.

     The appeal must include all documentary evidence necessary to support the
claim and must state the reasons that the Claimant is eligible for the benefit
claimed. The appeals committee will make its decision based on the record and
the arguments that presented, including any evidence presented in the initial
claim.
     A Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to a claim. If this information is requested in order to perfect an
appeal, or to file a claim, and there is a delay in providing it, the applicable
time limits will be extended by the period of the delay. A Claimant may also
request in writing that copies of the Plan document be made available for
examination.

14



--------------------------------------------------------------------------------



 



     The Committee normally will reach a decision no later than 60 days after it
receives a request for review. If needed, the Committee will send a written
notice of an extension of this period of up to 60 additional days. The
Committee’s decision will be in writing and will include specific reasons for
the decision and references to the Plan provisions that apply.
     Legal action may not be brought against the Committee or the Company
without first pursuing this claims procedure. Any legal action to recover a
benefit under this Plan must be filed within one year of the Committee’s
decision on appeal. Failure to file suit within this time period will extinguish
any right to benefits under the Plan.
     Section 7. Loss of Benefits. Notwithstanding any other section of this
Plan, if a Participant is discharged by the Company or an Affiliate because of
conduct that the Participant knew or should have known was detrimental to
legitimate interests of the Company or its Affiliates, dishonesty, fraud,
misappropriation of funds or confidential, secret or proprietary information
belonging to the Company or an Affiliate or commission of a crime, such
Participant’s rights to any benefits under this Plan shall be forfeited; except
that such Participant shall be entitled to receive the aggregate amount of his
or her Supplemental Basic Contributions, without any investment credits, in such
event.
     Section 8. Nonassignability. No Participant, or beneficiary shall have the
right to assign, pledge or otherwise dispose of any benefits payable to him or
her hereunder nor shall any benefit hereunder be subject to garnishment,
attachment, transfer by operation of law, or any legal process, other than a
qualified domestic relations order (as defined in § 414(p) of the Internal
Revenue Code.
     Section 9. Limitation of Liability. The Company’s sole obligation under
this Plan is to pay the benefits provided for herein and neither the Participant
nor any other person shall have any legal or equitable right against the
Company, an Affiliate, the Boards of

15



--------------------------------------------------------------------------------



 



Directors thereof, the Committee or any officer or employee of the Company or an
Affiliate other than the right against the Company to receive such payments from
the Company as provided herein.
     Section 10. Special Grandfathering Rules for Certain Participants. With
respect to individually designated grandfathered Participants, the portion of
such Participant’s benefit under Section 3 or Section 4 hereof that was accrued
and not subject to a substantial risk of forfeiture as of December 31, 2004,
plus any investment earnings thereon, shall be payable under the terms of the
Plan in effect before January 1, 2005. Individually designated grandfathered
Participants shall include John Hockenberry and Diana Daniels.
     Section 11. Use of Masculine and Feminine; Singular and Plural. Wherever
used in this Plan, the masculine gender will include the feminine gender and the
singular will include the plural, unless the context indicates otherwise.
     IN WITNESS WHEREOF, the Company has caused this amendment and restatement
of the Plan to be adopted by action of the Compensation Committee of the Board
of Directors on this                      day of December, 2007.

                  THE WASHINGTON POST COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
           

16